DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-3, 6, and 7 are objected to because of the following informalities:  in line 11 of Claim 1, the term “the end point” should read –the end point of travel—to be consistent with the previous claim terminology for this element and the term “position initialization” should read –a position initialization—since this is the first time this term is being introduced in the claim, in line 2 of Claim 2, the term “the end point” should read –the end point of travel-- for the reason listed above, in line 2 of Claim 3, the term “the end point” should also read –the end point of travel--, in line 2 of Claim 6, the term “the end point” should read –the end point of travel--, and in line 10 of Claim 7, the term “position initialization” should read –a position initialization--.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-13 are objected to as outlined above or as being dependent upon an objected to base claim, but would be allowable if rewritten to overcome these objections.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claims 1 and 7 (and their corresponding dependent claims 2-6 and 8-13), while PG Publication No. 2016/0214589 to Seol discloses both a braking apparatus and a method of controlling a braking apparatus for a vehicle having most all the features of the instant invention including:  a master cylinder configured to form a braking pressure based on an input to a brake pedal and transmit the braking pressure to a wheel brake side, a motor configured to control the braking pressure transmitted to the wheel brake side by moving a piston included in the master cylinder and a controller configured to control the motor, Seol does not disclose that the controller determines whether the piston reaches an end point of travel, based on a rate of change in a position of the piston and a current of the motor and sets a displacement of the piston as a maximum displacement when it is determined that the piston has reached the end point of travel and a position initialization for the piston has not been completed.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,805,966 to Reinartz et al., U.S. Patent No. 5,433,514 to Tsukamoto et al., PG Publication No. 2002/0084693 to Isono et al., PG Publication No. 2012/0102941 to Yamada et al., PG Publication No. 2020/0001842 to Seol, and German Patent No. DE 102005063691 to Leiber et al all disclose braking apparatus for vehicles similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/08/22